department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number cc dom it a release date spr-117335-99 uil memorandum for director forms and publications division op fs fp from subject michael j montemurro senior technician reviewer branch technical coordination report from regional chief compliance officer cco ex bas northeast region the above-captioned technical coordination report dated date recommends that you revise the instructions to form 1099-b to state that a corporation directly making some purchases of its own stock is required to issue its shareholders a form 1099-b we have not evaluated the merits of the recommendation other than to consider its implementation under existing law your office has advised that a copy of this advisory memorandum will be provided to the field conclusion we advise you not to make the recommended changes to the instructions for form 1099-b the current instructions state that a corporation is a broker if it regularly stands ready to redeem its stock or retire its debt however if there are no facts that indicate otherwise a corporation that purchases odd-lot shares from its stockholders is not a broker in our opinion the instructions correctly summarize the proper interpretation of the law facts in the tax years and the taxpayer purchased outstanding shares of its stock from numerous shareholders a stock_transfer_agent handled the majority of these purchases and issued forms 1099-b however the corporation purchased some of its own stock directly from some of its shareholders the revenue_agent determined that the corporation was not required to issue forms 1099-b issue whether a corporation directly making purchases of its own stock is acting as a no opinion was requested and none is expressed regarding the agent’s conclusion that the corporation was not required to issue forms 1099-b spr-117335-99 broker in every situation and therefore under sec_6045 of the internal_revenue_code should be required to issue its shareholders forms 1099-b law and analysis sec_6045 which requires that every person doing business as a broker shall when required by the secretary make an information_return currently on the form 1099-b has been the law for roughly years having had its genesis in sec_1211 of the revenue act of for its first years the law required brokers to report profits and losses eighteen years ago the law was amended to require that brokers report the gross_proceeds from the transaction sec_311 of the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_600 reprinted pincite_2_cb_462 the tefra bill also clarifie d the definition of broker to explicitly include persons such as dealers barter exchanges and others who for consideration regularly act as middlemen with respect to property or services s rep no 97th cong 2d sess that amendment is codified in sec_6045 but congress has not otherwise defined the term broker revrul_86_21 1986_1_cb_349 copy attached first announced that a corporation purchasing odd-lot shares from its stockholders on an irregular basis is not a broker for purposes of sec_6045 of the code where as here there are no additional facts that indicate otherwise on the other hand a corporation is a broker for purposes of sec_6045 if it regularly stands ready to redeem its stock emphasis added the treasury_department concurred with this result and this interpretation of the scope of the broker reporting rules is codified in sec_1_6045-1 in the income_tax regulations effective date nprm intl-52-86 1988_1_cb_892 re-proposed and re-printed pincite_19_irb_26 finalized as t d 1997_44_irb_5 nothing in our subsequent research leads us to conclude that the broker reporting rules should be amended and the instructions to form 1099-b revised to the contrary should you have any questions please do not hesitate to call a kathie kiss of my staff at attachments 2however that was not the first time we had examined the scope of the broker reporting rules for example in the interpretative division of the office_of_chief_counsel indicated that the pre- tefra version of sec_6045 should not be used as a catch-all reporting vehicle information returns for interest_paid on bearer bonds gcm big_number i-278-81 date copy attached
